DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                            FOURTH DISTRICT

                            EVAN W. TURK,
                              Appellant,

                                   v.

                         MEREDITH H. TURK,
                             Appellee.

                             No. 4D15-668

                            [April 27, 2016]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Charles E. Burton, Judge; L.T. Case No.
502013DR012071XXXXMB.

   Craig A. Boudreau, West Palm Beach, for appellant.

   Gary D. Weiner and Scott M. Weiss of Weiner & Weiss, LLC, Boca
Raton, for appellee.

CIKLIN, C.J.

   Evan W. Turk (“the father”) timely appeals an order finding him in
contempt of court for not complying with the timesharing agreement with
Meredith H. Turk (“the mother”). We agree with the father’s argument
that the agreement did not require him to permit visitation on the date
he allegedly violated the agreement. Therefore, we reverse.

   Under a section entitled “Winter Break,” the timesharing agreement
states that “[t]he Mother shall have the children during the time where a
caregiver is needed if she is not working,” and the regular schedule will
be in place otherwise. The children had the day off from school on
October 16, 2014, a day on which the father was otherwise scheduled to
have the children. Although the father previously indicated to the
mother in an e-mail that he would drop off the children with her that
day, he apparently changed his mind and stayed with the children on
October 16th.

  The mother then filed a motion for contempt alleging that the father
knowingly and intentionally withheld the children from her on October
16, 2014 in violation of the section of the agreement. The trial court
granted her motion and issued the order that is now on review.

    On appeal, the father argues that the timesharing provision at issue
did not apply to the date in question because a reasonable interpretation
of “Winter Break” does not include one single day in October in which the
children had no school.

   We agree with the father’s interpretation of the agreement, and
because a person cannot be held in contempt for failure to comply with
something that a judicial order does not say, we reverse. See Stusch v.
Jiruska, 41 Fla. L. Weekly D129 (Fla. 4th DCA Jan. 6, 2016) (‘“[A] judge
cannot base contempt upon noncompliance with something an order
does not say.’” (quoting Keitel v. Keitel, 716 So. 2d 842, 845 (Fla. 4th
DCA 1998) (Farmer, J., concurring))).

   Reversed.

WARNER and KLINGENSMITH, JJ., concur.

                          *         *        *

   Not final until disposition of timely filed motion for rehearing.




                                   2